Citation Nr: 1504466	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  14-09 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Detroit, Michigan. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that just prior to his separation from service, he was sexually assaulted by three or four men.  The record contains some inconsistencies as to the events of the trauma.  In a November 2009 statement, the Veteran contended that following hospitalization for a severe case of pneumonia, he returned to his Navy ship and was pressured into reenlisting.  He noticed that another man who did not wish to re-enlist left the office crying and when he went to investigate what had happened, he was beaten and sexually assaulted with a mop handle.  A December 2009 VA treatment record reflects the Veteran's report that while in service, he had won $2000.00 in a card game but was then beaten up by four men and sexually assaulted with a mop handle.  In statements made to a VA examiner in July 2013, the Veteran stated that he was beaten and assaulted by men who were gamblers and that one of the men at one point in time had owed him $2500. 00.  The service treatment records demonstrate that the Veteran did suffer from severe pneumonia for which he was hospitalized in 1987.   Neither the service treatment records nor the service personnel records demonstrate complaints or treatment related to an assault or a psychiatric disorder.

On July 2013 VA examination, the VA examiner found the Veteran's PTSD symptoms to be credible and consistent with the record and with psychiatric testing.  The examiner concluded that the Veteran suffered from PTSD related to the reported military assault.  


However, the examiner did not rectify the above inconsistencies as to the circumstances of the military sexual assault.  Moreover, the examiner did not address other inconsistencies in the record.  A review of the Veteran's Social Security Administration disability records reflect that in October 2008, the Veteran underwent a psychiatric evaluation at which time he denied any previous physical or sexual abuse.  He also stated that he had lived with a woman for seven years, whereas he had told the VA examiner that he had had only one relationship that ended shortly after service.  The examiner based part of the conclusion reached on the lack of a long-term relationship following service.  

Moreover, aside from the Veteran's statements to the 2013 VA examiner and to his VA mental health providers beginning in 2009, the record only show that the Veteran sought treatment for anxiety and depression related to a severe traumatic brain injury that incurred in 1999.  In that regard, the Veteran has stated that he first sought treatment for a psychiatric disorder, and relayed the events of the military sexual assault, in about 1994 to Dr. Cunningham at Pine Rest Mental Hospital.  He submitted a few records dated in 2001 from that facility, however, it is unclear if there are additional records.  The records submitted do not mention the military assault.  Accordingly, on remand, complete records from Dr. Cunningham or Pine Rest Mental Hospital should be obtained.  Additionally, the record reflects that the Veteran was treated by Dr. Daniel Dewitt at the Inner Allen Therapy Center.  An attempt to obtain those records should also be made.

Finally, after obtaining any outstanding records, a new VA examination and opinion is in order, and the above-referenced evidence should be discussed when determining the etiology of the Veteran's current acquired psychiatric disorder.








Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran authorize the release of records from Dr. Cunningham or Pine Rest Mental Hospital, and from Dr. Daniel Dewitt or Inter Allen Therapy Center, from 1994 onwards, and obtain and associate those records with the file.  If a negative response is received for these facilities, notify the Veteran and provide him the opportunity to submit additional records in support of his claim.

2.  Schedule a VA evaluation to determine the etiology of the Veteran's acquired psychiatric disorder.  The examiner should review this Remand, as well as the claims file.  A thorough rationale should accompany any opinion reached.

a)  Does the evidence indicate that the claimed in-service personal assault occurred?  The examiner should discuss the Veteran's conflicting statements that he was physically and sexually assaulted either as a result of pressure to re-enlist or as the result of winning at gambling, as detailed in the body of this Remand.  The examiner should discuss the psychiatric records contained in the claims file, including the October 2008 disability evaluation located in his Social Security Administration disability records.

b) If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD. In offering these assessments, the examiner must acknowledge and comment on the lay evidence.  Any opinions expressed by the examiner must be accompanied by a complete rationale. 

c)  If the Veteran suffers from a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, to include anxiety or depression, is related to the Veteran's active duty.  Again, in offering the opinions, the examiner must acknowledge and comment on the lay evidence. 

5. Then, readjudicate the claim. If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



